DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 07 January 2021 and 29 April 2021, were filed after the mailing date of the patent application on 24 June 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 24 June 2020, are acceptable for examination.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “different entities”; however, “different entities” has been recited previously.  In accordance with antecedent basis, “different entities” should be amended to “the different entities”.  Appropriate correction is required.
Claims 3, 19, and 23 are objected to because of the following informalities:  Said claims recite “the channel includes Physical Downlink Shared Channel (PDSCH), Physical Uplink Control a Physical Downlink Shared Channel (PDSCH), a Physical Uplink Control Channel (PUCCH), a Physical Uplink Shared Channel (PUSCH), or a Physical Random Access Channel (PRACH)”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 1 recites “the at least one processor configured to” . . . “receive, by a user equipment (UE), downlink control information”.  The claim is unclear because the processors do not perform the reception; in actuality, the processors cause reception.  Examiner respectfully suggests amending to include a “transceiver” or “receiver” to the claim or amend to “cause reception, by a user equipment, of downlink control information”.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, Claim 4 recites “the other of the multiple transmissions” which renders the claim unclear because (1) the recitation is not supported by antecedent basis and (2) it is unclear, based on Applicant’s language, whether there are two transmissions or multiple transmissions.  Here, the use of “other” would imply that there are only two transmissions, not multiple transmissions.  For the purpose of examination, Examiner is uncertain how to interpret the limitation, but will assume two transmissions.
Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 10-20, Claims 10-20 recite a “method” in the preamble of each claim; however, Claim 1 recites an “apparatus”.  Here, said claims are unclear because the dependent claims recite a different category of invention. 
Claims 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding Claims 22-26, said claims recite a “method” in the preamble and depend from Claim 21, which recites an “apparatus” in the preamble.  Here, said claims are unclear because the dependent claims recite a different category of invention.
Claims 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 28-30, said claims recite a “method” in the preamble and depend from Claim 27, which recites “a non-transitory medium” in the preamble.  Here, said claims are unclear because the dependent claims recite a different category of invention.
Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 23-24, said claims are unclear because the first limitation indicates that a single beam sweep is performed and the second limitation indicates that multiple beam sweeps are performed.  Examiner respectfully suggests Applicant amend to clarify the issue.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Said claim recite “the DCI includes scheduling information for each of the multiple transmissions” whereas Claim 1 recites “schedule information for multiple transmissions on different entities of the plurality of entities”.  Examiner does not believe that the limitation of Claim 10 further narrows Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 9, 10, 11, 13, 19, 21, 27, and 28 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Bhattad et al.(US 20180270851 A1).
Regarding Claim 1, Bhattad discloses an apparatus configured for wireless communication, the apparatus comprising: 
at least one processor (¶9-10, Bhattad discloses an apparatus comprising a processor); and 
a memory coupled to the at least one processor (¶9-10, Bhattad discloses the apparatus comprising a memory coupled to the processor where the memory stores instructions for execution by the processor), wherein the at least one processor is configured to: 
receive, by a user equipment (UE), downlink control information (DCI) via an entity of a plurality of entities (¶143 & Fig. 8, Bhattad discloses receiving, by a user equipment (UE) from a base station (BS), a first grant 410-f over a first Physical Downlink Control Channel (PDCCH) on a first carrier. Examiner correlates a first carrier to a first "entity".  Examiner correlates a second carrier to a second "entity".  Examiner correlates the third carrier to a third "entity".  Examiner correlates the combination of the first carrier, the second carrier, and the third carrier to "a plurality of entities"); and 
determine, by the UE based on the DCI, schedule information for multiple transmissions on different entities of the plurality of entities (¶143 & Fig. 8, Bhattad discloses determining, by UE based on the DCI received on the first carrier and/or the DCI received on the second carrier, to monitor for transmissions on the second carrier and the third carrier.  Examiner correlates the transmission of DCI over the PDCCH on the second carrier, the transmission of data over the PDSCH on the second carrier, and the transmission of data over the PDSCH on the third carrier as “multiple transmissions”).
Regarding Claim 3, Bhattad discloses the apparatus of claim 1.
Bhattad discloses the multiple transmissions correspond to a channel (¶143 & Fig. 8, Bhattad discloses that the transmission of DCI over the PDCCH on the second carrier, the transmission of data over the PDSCH on the second carrier, and the transmission of data over the PDSCH on the third carrier occur over at least three carriers.  Examiner correlates a channel to at least the three carriers); and the channel includes Physical Downlink Shared Channel (PDSCH), Physical Uplink Control Channel (PUCCH), Physical Uplink Shared Channel (PUSCH), or Physical Random Access Channel (PRACH) (¶143 & Fig. 8, Bhattad discloses the at least three carriers comprises at least one PDCCH and at least one PDSCH).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 1.
Regarding Claim 10, Bhattad discloses the method of claim 1.
Bhattad further discloses the DCI includes the scheduling information for each of the multiple transmissions (¶143 & Fig. 8, Bhattad discloses that the first DCI includes scheduling information indicating a second DCI transmission on a second carrier 410-g, a second PDSCH transmission on a second carrier 415-g, a third PDSCH transmission on a third carrier 415-h, and a acknowledgment transmission 420-e corresponding to the third PDSCH transmission).
Regarding Claim 11, Bhattad discloses the method of claim 10.
¶143 & Fig. 8, Bhattad discloses that the first DCI includes scheduling information indicating a second DCI transmission on a second carrier 410-g, a second PDSCH transmission on a second carrier 415-g, a third PDSCH transmission on a third carrier 415-h, and an acknowledgment transmission 420-e corresponding to the third PDSCH transmission); and scheduling receipt of at least one of the multiple transmission based on the identified scheduling information (¶143 & Fig. 8, Bhattad discloses receiving a second DCI transmission on a second carrier 410-g, a second PDSCH transmission on a second carrier 415-g, a third PDSCH transmission on a third carrier 415-h, and an acknowledgment transmission 420-e corresponding to the third PDSCH transmission based on the first DCI).
Regarding Claim 13, Bhattad discloses the method of claim 10.
Bhattad further discloses the scheduling information indicates a time domain allocation; and the time domain allocation includes a start time, a duration, or both (¶143 & Fig. 8, Bhattad discloses that the first DCI includes scheduling information indicating a time duration 705-a between the first DCI and the second DCI).
Regarding Claim 19, Bhattad discloses the method of claim 10.
Bhattad further discloses the scheduling information includes uplink (UL) feedback information (¶143 & Fig. 8, Bhattad discloses the first DCI may indicate uplink resources for HARQ feedback on the third and fourth carriers); and the UL feedback information includes a Physical Uplink Control Channel (PUCCH) resource indicator, time distance from Physical Downlink Shared Channel (PDSCH) to PUCCH, downlink (DL) assignment index, or a combination ¶143 & Fig. 8, Bhattad discloses the at least one second carrier comprises at least one PDCCH and at least one PDSCH).
Regarding Claim 21, Claim 21 is rejected on the same basis as Claim 1.
Regarding Claim 27, Claim 27 is rejected on the same basis as Claim 1.
Regarding Claim 28, Bhattad discloses the method of claim 27.
Bhattad further discloses the DCI is received via a different entity from the entities via which the multiple transmissions are scheduled (¶143 & Fig. 8, Bhattad discloses that a first grant 410-f on a first carrier and multiple PDSCHs received on a second carrier and third carrier where the first carrier is different than the second carrier and is different from the third carrier).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Bhattad in view of Lyu et al. (US 20150341915 A1; hereinafter referred to as “Lyu”).
Regarding Claim 2, Bhattad discloses the apparatus of claim 1.
However, Bhattad does not explicitly disclose the DCI scheduling the multiple transmissions on different entities is scrambled by a dedicated radio network temporary identifier (RNTI); and the dedicated RNTI is different from the RNTI for scrambling the DCI scheduling a single transmission on a single entity.
Lyu teaches the DCI scheduling the multiple transmissions on different entities is scrambled by a dedicated radio network temporary identifier (RNTI) (¶164, Lyu teaches that a first DCI on a first carrier is scrambled with a first sequence); and the dedicated RNTI is different from the RNTI for scrambling the DCI scheduling a single transmission on a single entity (¶164, Lyu teaches that a second DCI on a second carrier is scrambled with a second sequence where the first sequence is different from the second sequence when the first carrier is different from the first carrier).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bhattad by requiring that the DCI scheduling the multiple Lyu, ¶5).
Claims 4, 8, and 22 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Bhattad in view of Vivo (Vivo, Further discussion on Multi-TRP/Panel transmission, 13th May 2019, 3GPP TSG RAN WG1 Meeting #97, Tdoc: R1-1906159 (Year: 2019); See Reference U of NPL List on Page 8 of PTO-892).
Regarding Claim 4, Bhattad discloses the apparatus of claim 1.
Bhattad further discloses each of the multiple transmissions scheduled on the different entities include content correlated to content of the other of the multiple transmissions (¶143 & Fig. 8, Bhattad discloses the transmissions on the third carrier and the fourth carrier are signaled using information from the first carrier or the second carrier.  For example, the first DCI schedules the second DCI which in turn schedules a PDSCH on the second carrier or the third carrier), or independent content from the other of the multiple transmissions (¶143 & Fig. 8, Bhattad discloses the transmissions on the third carrier and the fourth carrier is different from the first carrier or the second carrier).
However, Bhattad does not explicitly disclose each of the multiple transmissions scheduled on the different entities include the same content.
Vivo teaches each of the multiple transmissions scheduled on the different entities include the same content (Pg. 4, §3.1 PDSCH Repetition Schemes with Multiple PDCCHs, Vivo teaches each of multiple PDSCH transmissions on different TRPs are the same transport block).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bhattad by requiring each of the multiple transmissions scheduled on the different entities include the same content as taught by Vivo because the reliability of URLLC service is improved (Vivo, Pg. 4, §3.1).
Regarding Claim 8, Bhattad discloses the apparatus of claim 1.
However, Bhattad does not disclose the at least one processor is configured to initiate transmission of a common ACK/NACK using the multiple transmissions on the different entities of the plurality of entities.
Vivo teaches the at least one processor is configured to initiate transmission of a common ACK/NACK using the multiple transmissions on the different entities of the plurality of entities (§3.1 PDSCH Repetition Schemes with Multiple PDCCHs, Vivo teaches using a soft-combined HARQ feedback reflecting the transmission of at least two PDSCHs for two different entities).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bhattad by requiring the at least one processor is configured to initiate transmission of a common ACK/NACK using the multiple transmissions on the different entities of the plurality of entities as taught by Vivo because the reliability of URLLC service is improved (Vivo, Pg. 4, §3.1).
Regarding Claim 22, Bhattad discloses the method of claim 21.

Vivo teaches the same DCI is repeated over a set of entities of the plurality of entities (§3.1 PDSCH Repetition Schemes with Multiple PDCCHs, Vivo teaches transmitting independently a plurality of PDCCHs over a plurality of transmit/receive points (TRPs)); the entity includes a component carrier, a cell, or a frequency allocation; or a combination thereof (Pg. 1, §2 Multi-TRP Configuration, Vivo teaches each TRP of the multiple TRPs has a different cell).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bhattad by requiring the same DCI is repeated over a set of entities of the plurality of entities; the entity includes a component carrier, a cell, or a frequency allocation; or a combination thereof as taught by Vivo because the reliability of URLLC service is improved (Vivo, Pg. 4, §3.1).
Claim 5-7 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Bhattad in view of Chang et al. (US 20200022218 A1; hereinafter referred to as “Chang”).
Regarding Claim 5, Bhattad discloses the apparatus of claim 1.
However, Bhattad does not explicitly disclose the at least one processor is configured to: decode the DCI; and based on the decoded DCI, identify a repetition pattern; and the repetition pattern indicates a channel is repeated over a set of one or more entities and a format/location of the channel per entity.
Chang teaches the at least one processor is configured to: 
¶53 & Fig. 4 (410), Chang teaches decoding the DCI); and 
based on the decoded DCI, identify a repetition pattern (¶53 & Fig. 4 (430), Chang teaches identifying a repetition number based upon decoding the DCI); and 
the repetition pattern indicates a channel is repeated over a set of one or more entities and a format/location of the channel per entity (¶53 & Fig. 4 (410), Chang teaches that the repetition number is indicated by a value which further indicates a repetition pattern of transmitted and/or received data or control information).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bhattad by decoding the DCI; and based on the decoded DCI, identifying a repetition pattern; and requiring that the repetition pattern indicates a channel is repeated over a set of one or more entities and a format/location of the channel per entity as taught by Vivo because enhancing or extending the coverage of a cell can not only enhance the link quality of the PDSCH but can also reduce the number of next generation node Bs (gNBs) that are deployed, which can reduce the deployment cost (Chang, ¶25).
Regarding Claim 6, Bhattad discloses the apparatus of claim 1.
However, Bhattad does not explicitly disclose the at least one processor is configured to: decode the DCI; and based on the decoded DCI, identify a repetition pattern; and the repetition pattern is indicated in the DCI by an index of a pre-configured candidate repetition pattern.
Chang teaches the at least one processor is configured to: 
decode the DCI (¶53 & Fig. 4 (410), Chang teaches decoding the DCI); and 
based on the decoded DCI, identify a repetition pattern (¶53 & Fig. 4 (430), Chang teaches identifying a repetition number based upon decoding the DCI); and 
¶53 & Fig. 4 (410), Chang teaches that the repetition number is indicated by a value which further indicates a repetition pattern of transmitted and/or received data or control information).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bhattad by decode the DCI; and based on the decoded DCI, identify a repetition pattern; and the repetition pattern is indicated in the DCI by an index of a pre-configured candidate repetition pattern as taught by Vivo because enhancing or extending the coverage of a cell can not only enhance the link quality of the PDSCH but can also reduce the number of next generation node Bs (gNBs) that are deployed, which can reduce the deployment cost (Chang, ¶25).
Regarding Claim 7, Bhattad in view of Chang discloses the apparatus of claim 6.
Chang further teaches the candidate repetition pattern includes a non-repetition pattern with one transmission on one entity (¶53 & Fig. 4 (410), Chang teaches that the repetition number is indicated by a value which may be 1 which would be a non-repetition pattern).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bhattad in view Chang by requiring that the candidate repetition pattern includes a non-repetition pattern with one transmission on one entity as taught by Vivo because enhancing or extending the coverage of a cell can not only enhance the link quality of the PDSCH but can also reduce the number of next generation node Bs (gNBs) that are deployed, which can reduce the deployment cost (Chang, ¶25
Claim 12 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Bhattad in view of Park et al. (US 20110317610 A1; hereinafter referred to as “Park”).
Regarding Claim 12, Bhattad discloses the method of claim 10.
However, Bhattad does not explicitly disclose the scheduling information indicates a frequency domain allocation; and the frequency domain allocation includes a number of resource blocks (RBs), a location of one or more RBs, or both.
Park teaches the scheduling information indicates a frequency domain allocation (Abstract, Park teaches radio resource allocation information including information about the frequency domain); and the frequency domain allocation includes a number of resource blocks (RBs), a location of one or more RBs, or both (Abstract, Park teaches the information about the frequency domain indicates a number or allocation of resource blocks).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bhattad in view Chang by requiring that the scheduling information indicates a frequency domain allocation; and the frequency domain allocation includes a number of resource blocks (RBs), a location of one or more RBs, or both as taught by Vivo because enhancing or extending the coverage of a cell can not only enhance the link quality of the PDSCH but can also reduce the number of next generation node Bs (gNBs) that are deployed, which can reduce the deployment cost (Chang, ¶25).
Claims 14-15 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Bhattad in view of Gou et al. (US 20190297603 A1; hereinafter referred to as “Guo”) in view of Zhang et al. (US 20190281588 A1; hereinafter referred to as “Zhang”) in further view of Nilsson et al. (US 20180269952 A1; hereinafter referred as “Nilsson”).

However, Bhattad does not explicitly disclose the scheduling information includes a beam indication; and the beam indication indicates a transmission configuration indicator (TCI) state.
Guo teaches the scheduling information includes a beam indication (Abstract, Guo teaches that the downlink control information comprises a beam indication configuration); and the beam indication indicates a transmission configuration indicator (TCI) state (Abstract, Guo teaches that the downlink control information comprises a beam indication configuration which further comprises a transmission configuration indicator (TCI) state).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bhattad by requiring that the scheduling information includes a beam indication and the beam indication indicates a transmission configuration indicator (TCI) state as taught by Guo because configuring multiple transmission beams for uplink transmission to reduce the overhead for uplink beam management in the case of UE with multiple transmission panels (Guo, ¶196).
However, Bhattad in view of Guo does not explicitly disclose the beam indication indicates a spatial relation.
Zhang teaches the beam indication indicates a spatial relation (¶40, Zhang teaches that the downlink control information comprises spatial relation information).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bhattad in view of Guo by requiring that the beam indication Zhang, ¶42).
However, Bhattad in view of Guo in further view of Zhang does not disclose the beam indication indicates a beam sweep pattern.
Nilsson teaches the beam indication indicates a beam sweep pattern (¶80 & Fig. 2 (S204), Nilsson teaches that scheduling information, from the network, comprises a beam sweep pattern).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bhattad in view of Guo in further view of Zhang by requiring that the beam indication indicates a beam sweep pattern as taught by Nilsson because beam management is rendered more efficeint by enabling efficient beam management (Nilsson, ¶7).
Regarding Claim 15, Bhattad in view of Guo in view of Zhang in further view of Nilsson discloses the method of claim 14.
Nilsson further teaches the beam sweep pattern includes a time division multiplexed (TDMed) beam, a frequency division multiplexed (FDMed) beam, a spatial division multiplexed (SDMed) beam, or a combination thereof (¶87, Nilsson teaches that the beams may be multiplexed in code or frequency).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bhattad in view of Guo in view of Zhang in further view of Nilsson by requiring that the beam sweep pattern includes a time division multiplexed (TDMed) beam, a frequency division multiplexed (FDMed) beam, a spatial division multiplexed (SDMed) beam, Nilsson, ¶7).
Claim 16 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Bhattad in view of Nakamura et al. (US 20200259612 A1; hereinafter referred to as “Nakamura”) in further view of Huawei (Huawei et al., Remaining details for DL design on multi-TRP/panel transmission for eMBB, 13th May 2019, 3GPP TSG RAN WG1 Meeting #97, Tdoc: R1-1906040 (Year: 2019), See Reference X of NPL List on Pg. 7 of PTO-892; hereinafter referred to as “Huawei”).
Regarding Claim 16, Bhattad discloses the method of claim 10.
However, Bhattad does not explicitly disclose the scheduling information includes a demodulation reference signal (DMRS) configuration; and the DMRS configuration includes one or more antenna portions.
Nakamura teaches the scheduling information includes a demodulation reference signal (DMRS) configuration (Abstract, Nakamura teaches downlink control information and higher layer signaling comprising information indicating the configuration of demodulation reference signals); and the DMRS configuration includes one or more antenna portions (Abstract, Nakamura teaches downlink control information and higher layer signaling comprising information indicating the configuration of antenna ports for the demodulation reference signals).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bhattad by requiring that the scheduling information includes a demodulation reference signal (DMRS) configuration and the DMRS configuration includes one Nilsson, ¶7).
However, Bhattad in view of Nakamura does not explicitly disclose the DMRS configuration includes typeA/typeB.
Huawei teaches the DMRS configuration includes typeA/typeB (Pg. 4 of 7, §2.2.2 Resource Allocation, Huawei teaches providing configuration information allowing a UE to have a DMRS configuration that is iether Type A or Type B).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bhattad by requiring that t the DMRS configuration includes typeA/typeB as taught by Huawei because the reliability and robustness of URLL traffic using multi-TRP/panels is enhanced (Huawei, Pg. 2).
Claim 17 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Bhattad in view of Zhou et al. (US 20190357238 A1; hereinafter referred to as “Zhou”).
Regarding Claim 17, Bhattad discloses the method of claim 10.
However, Bhattad does not explicitly disclose the scheduling information includes a cell identifier (ID), a bandwidth part (BWP) ID, or both.
Zhou teaches the scheduling information includes a cell identifier (ID) (¶344, Zhou teaches cone or more downlink control information (DCI) indicating a cell identifier (ID)), a bandwidth part (BWP) ID (¶344, Zhou teaches cone or more downlink control information (DCI) indicating bandwidth part (BWP) identifier (ID)), or both (¶344, Zhou teaches cone or more downlink control information (DCI) indicating a cell identifier and/or bandwidth part (BWP) identifier (ID)).
Zhou, ¶4).
Claim 18 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Bhattad in view of Kim et al. (US 20180278368 A1; hereinafter referred to as “Kim”).
Regarding Claim 18, Bhattad discloses the method of claim 10.
However, Bhattad does not explicitly disclose the scheduling information includes hybrid automatic repeat request (HARQ) information; and the HARQ information includes a HARQ process ID, code block group (CBG) information, redundancy version, or a combination thereof.
Kim teaches the scheduling information includes hybrid automatic repeat request (HARQ) information (¶10, Kim teaches that the downlink control information may indicate HARQ information); and the HARQ information includes a HARQ process ID, code block group (CBG) information, redundancy version, or a combination thereof (¶10, Kim teaches that the HARQ information may include a HARQ process identifier (ID), a number of codeblocks per codeblock group, and/or redundancy version).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bhattad by requiring that the scheduling information includes hybrid automatic repeat request (HARQ) information; and the HARQ information includes a HARQ process ID, code block group (CBG) information, redundancy version, or a combination Kim, ¶4).
Claim 20 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Bhattad in view of Talarico et al. (US 20190268971 A1; hereinafter referred to as “Talarico”).
Regarding Claim 20, Bhattad discloses the method of claim 10.
However, Bhattad does not explicitly disclose the scheduling information includes link adaptation information; and the link adaptation information includes a modulation code scheme (MCS), Transmit power control (TPC) command, sounding reference signal (SRS)/channel state information (CSI) request, or a combination thereof.
Talarico teaches the scheduling information includes link adaptation information (¶114, Talarico teaches one or more fields of the downlink control information comprises link adaptation information); and the link adaptation information includes a modulation code scheme (MCS), Transmit power control (TPC) command, sounding reference signal (SRS)/channel state information (CSI) request, or a combination thereof (¶114, Talarico teaches that the link adaptation information may include modulation and coding scheme (MCS), Transmit Power Control (TPC) command, sounding reference signal (SRS) request, and/or channel state information (CSI) request).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bhattad by requiring that the scheduling information includes link adaptation information; and the link adaptation information includes a modulation code scheme (MCS), Transmit power control (TPC) command, sounding reference signal Talarico, ¶4-6).
Claim 23 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Bhattad in view of Nilsson.
Regarding Claim 23, Bhattad discloses the method of claim 21.
However, Bhattad does not explicitly disclose means for performing, based on the DCI, beam sweep for a channel; and wherein the channel includes Physical Downlink Shared Channel (PDSCH), Physical Uplink Control Channel (PUCCH), Physical Uplink Shared Channel (PUSCH), or a combination thereof.
Nilsson teaches means for performing, based on the DCI, beam sweep for a channel; and wherein the channel includes Physical Downlink Shared Channel (PDSCH), Physical Uplink Control Channel (PUCCH), Physical Uplink Shared Channel (PUSCH), or a combination thereof.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bhattad by requiring means for performing, based on the DCI, beam sweep for a channel; and wherein the channel includes Physical Downlink Shared Channel (PDSCH), Physical Uplink Control Channel (PUCCH), Physical Uplink Shared Channel (PUSCH), or a combination thereof as taught by Nilsson because beam management is rendered more efficient by enabling efficient beam management (Nilsson, ¶7).

Claims 24-25 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Bhattad in view of Wang et al. (US 20200107327 A1; hereinafter referred to as “Wang”) in further view of Reial et al. (US 20210360429 A1; hereinafter referred to as “Reial”).
Regarding Claim 24, Bhattad discloses the method of claim 21.
However, Bhattad does not explicitly disclose means for performing, based on the DCI, beam sweep for a channel; and wherein the same beam sweep is applied to each entity of the different entities.
Wang teaches means for performing, based on the DCI, beam sweep for a channel (¶241, Wang teaches performing, by the UE, a beam sweep based upon physical layer signaling or RRC layer signaling).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bhattad by requiring means for performing, based on the DCI, beam sweep for a channel as taught by Wang because mitigation of the noise and/or impact of noise for wireless communication systems improves communication in those wireless communication systems (Wang, ¶7).
However, Bhattad in view of Wang does not explicitly disclose the same beam sweep is applied to each entity of the different entities.
Reial teaches the same beam sweep is applied to each entity of the different entities (¶100, Reial teaches that the beam sweep for each TRP is signaled by each TRP).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bhattad in view of Wang by requiring that the same beam sweep is applied to each entity of the different entities as taught by Wang because tailoring the Reial, ¶5).
Regarding Claim 25, Bhattad discloses the method of claim 21.
However, Bhattad does not explicitly disclose means for performing, based on the DCI, beam sweep for a channel.
Wang teaches means for performing, based on the DCI, beam sweep for a channel (¶241, Wang teaches performing, by the UE, a beam sweep based upon physical layer signaling or RRC layer signaling).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bhattad by requiring means for performing, based on the DCI, beam sweep for a channel as taught by Wang because mitigation of the noise and/or impact of noise for wireless communication systems improves communication in those wireless communication systems (Wang, ¶7).
However, Bhattad in view of Wang does not explicitly disclose the beam sweep is scheduled per entity.
Reial teaches the beam sweep is scheduled per entity (¶100, Reial teaches that the beam sweep for each TRP is signaled by each TRP).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bhattad in view of Wang by requiring that the same beam sweep is applied to each entity of the different entities as taught by Wang because tailoring the transmission or reception beamforming in dependence on the indicated beamforming property Reial, ¶5).
Claim 26 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Bhattad in view of Wang.
Regarding Claim 26, ….
he method of claim 21, further comprising: means for performing, based on the DCI, beam sweep for a channel; and wherein the beam sweep includes a beam sweep pattern that includes a time division multiplexed (TDMed) beam, a frequency division multiplexed (FDMed) beam, a spatial division multiplexed (SDMed) beam, or a combination thereof
Claim 29 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Bhattad in view of Huawei (Huawei et al., Single PDCCH based multi-TRP/panel transmission, 12th November 2018, 3GPP TSG RAN WG1 Meeting #95, Tdoc: R1-1813696 (Year: 2018), See Reference W of NPL Documents on Pg. 1 of PTO-892; hereinafter referred to as “Huawei2”) in further view of Vivo.
Regarding Claim 29, Bhattad discloses the method of claim 27.
However, Bhattad does not explicitly disclose the DCI indicates carrier repetition, a beam sweep pattern, or both, per QCL group.
Vivo teaches the DCI indicates carrier repetition, a beam sweep pattern, or both, per QCL group (Pg. 4, §3.1 PDSCH Repetition Schemes with Multiple PDCCHs, Vivo teaches each of multiple PDSCH transmissions on different TRPs are the same transport block).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bhattad by requiring the DCI indicates carrier repetition, a beam Vivo, Pg. 4, §3.1).
However, Bhattad in view of Vivo the different entities include entities of different quasi co-located (QCL) groups.
	Huawei teaches the different entities include entities of different quasi co-located (QCL) groups (Pg. 2, §2 Single PDCCH based multi-TRP/Panel Transmission with Ideal Backhaul, QCL Enhancement & DMRS Port Indication, Huawei teaches that different entities can be divided into different QCL groups).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bhattad by requiring the DCI indicates carrier repetition, a beam sweep pattern, or both, per QCL group as taught by Huawei2 because the reliability of URLLC service using multi-TRP/panel transmission is improved (Huawei2, 3 Conclusion).
Claim 30 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Bhattad in view of Vivo in further view of Huawei et al. (Huawei et al., PDCCH repetition for URLLC, 12th November 2018, 3GPP TSG RAN WG1 Meeting #95, Tdoc: R1-1813670 (Year: 2018); See Reference V of NPL Documents on Pg. 1 of PTO-892; hereinafter referred to as “Huawei3”).
Regarding Claim 30, Bhattad discloses the method of claim 27.
Bhattad further discloses the different entities include entities in a first frequency range and a second frequency range (¶96-97, Bhattad discloses that base stations may operate in at least two different frequency bands).
However, Bhattad does not explicitly disclose the DCI indicates carrier repetition, a beam sweep pattern, or both, on entities of the first frequency range.
Vivo teaches the DCI indicates carrier repetition, a beam sweep pattern, or both, on entities of the first frequency range (Pg. 4, §3.1 PDSCH Repetition Schemes with Multiple PDCCHs, Vivo teaches that the DCI indicating multiple PDSCH transmissions on different TRPs are the same transport block).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bhattad by requiring the DCI indicates carrier repetition, a beam sweep pattern, or both, on entities of the first frequency range as taught by Vivo because the reliability of URLLC service is improved (Vivo, Pg. 4, §3.1).
However, Bhattad in view of Vivo does not explicitly disclose on or more transmissions on the second frequency range are canceled or reassigned in response to an ACK received on the second frequency range.
Huawei3 teaches on or more transmissions on the second frequency range are canceled or reassigned in response to an ACK received on the second frequency range (Pg. 1, §3 Fast Feedback for Terminating PDCCH repetitions, Huawei teaches that PDCCHs and PDSCHs can be terminated in response to receiving a PDCCH acknowledgment).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bhattad by requiring on or more transmissions on the second frequency range are canceled or reassigned in response to an ACK received on the second frequency range as taught by Huawei3 because fast feedback scheme for the PDCCH/PDSCH between PDCCH/PDSCH pairs in time domain can save PDCCH overhead and can improve the PDSCH reliability, and thereby increasing the overall system performance (Huawei, Pg. 3)
Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474